[EXECUTION COPY]

 

Exhibit 10.2

 

This AMENDMENT, dated as of July 11, 2005 (this “Sixteenth Amendment”), is among
FIBERNET TELECOM GROUP, INC., a Delaware corporation (the “Parent”), FIBERNET
OPERATIONS, INC., a Delaware corporation (“FiberNet”), DEVNET L.L.C., a Delaware
limited liability company (together with FiberNet, the “Borrowers”), the
financial institutions party to the Credit Agreement (as defined below) as
lenders (collectively, the “Lenders”), and DEUTSCHE BANK AG NEW YORK BRANCH, as
administrative agent for the Lenders (in such capacity, the “Administrative
Agent”), and relates to (1) the Amended and Restated Credit Agreement, dated as
of February 9, 2001 (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrowers, the
Lenders, the Administrative Agent, TD Securities. (USA) Inc., as syndication
agent for the Lenders, and Wachovia Investors, Inc., as documentation agent for
the Lenders, and (2) the Amended and Restated Parent Guaranty Agreement, dated
as of February 9, 2001 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Parent Guaranty Agreement”), by the
Parent in favor of the Administrative Agent for the benefit of each of the
Secured Parties. Capitalized terms used but not defined herein shall have the
meanings given to such terms in the Credit Agreement.

 

RECITALS

 

WHEREAS, pursuant to the Fifteenth Amendment, dated June 21, 2005, Parent and
the Borrowers had requested, and the Administrative Agent and the Lenders had
agreed, to extend the date by which the Parent must consummate the Equity
Issuance to July 15, 2002.

 

WHEREAS, the Parent and the Borrowers are in need of additional time to
consummate the Equity Issuance and thus have requested an additional extension
of the date by which Parent must have consummated the Equity Issuance from July
15, 2005 to July 22, 2005.

 

WHEREAS, such extension is subject to the prior approval of the Majority
Lenders, and the Lenders are willing to approve such extension on the terms and
subject to the conditions contained herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto, intending to
be legally bound, agree as follows:



--------------------------------------------------------------------------------

ARTICLE I.

AMENDMENTS

 

Section 1.01 Amendments to the Credit Agreement. Section 1.1 of the Credit
Agreement shall be amended by adding the following new defined term in the
appropriate alphabetical order:

 

“Sixteenth Amendment” means the Amendment, dated as of July 11, 2005, among the
Parent, the Borrowers, the Lenders and the Administrative Agent, which amends
the Credit Agreement and the Parent Guaranty Agreement.

 

Section 1.02 Amendments to the Parent Guaranty Agreement. Section 4.4 of the
Parent Guaranty Agreement is hereby amended by deleting “July 15, 2005” in the
first line thereof and inserting “July 22, 2005” in its place.

 

ARTICLE II.

MISCELLANEOUS

 

Section 2.01 Execution of this Sixteenth Amendment.

 

This Sixteenth Amendment is executed and shall be construed as an amendment to
the Credit Agreement and the Parent Guaranty Agreement, and, as provided in the
Credit Agreement and the Parent Guaranty Agreement, this Sixteenth Amendment
forms a part thereof. This Sixteenth Amendment shall become effective only upon
the payment of any fees or expenses then due and payable to the Administrative
Agent.

 

Section 2.02 Representations and Warranties.

 

(a) The Borrowers hereby represent and warrant to the Administrative Agent and
the Lenders that (a) all consents, approvals and authorizations necessary for
the Borrowers’ execution, delivery and performance of this Sixteenth Amendment
have been obtained or made, (b) this Sixteenth Amendment has been duly executed
and delivered by the Borrowers and constitutes a legal, valid and binding
obligation of each Borrower, enforceable against such Borrower in accordance
with its terms, (c) the representations and warranties of the Borrowers set
forth in Article IV of the Credit Agreement are true and correct in all material
respects as of the date hereof and (d) no Event of Default or Potential Event of
Default has occurred and is continuing as of the date hereof.

 

(b) The Parent hereby represents and warrants to the Administrative Agent and
the Lenders that (a) all consents, approvals and authorizations necessary for
the Parent’s execution, delivery and performance of this Sixteenth Amendment
have been obtained or made, (b) this Sixteenth Amendment has been duly executed
and delivered by the Parent and constitutes a legal, valid and binding
obligation of the Parent, enforceable against such Parent in accordance with its
terms and (c) the representations and warranties of the Parent set forth in
Article III of the Parent Guaranty Agreement are true and correct in all
material respects as of the date hereof.

 

2



--------------------------------------------------------------------------------

Section 2.03 Waiver.

 

This Sixteenth Amendment is made in amendment and modification of, but not
extinguishment of, the obligations set forth in the Credit Agreement, the Parent
Guaranty Agreement and the other Loan Documents and, except as specifically
modified pursuant to the terms of this Sixteenth Amendment, the terms and
conditions of the Credit Agreement, the Parent Guaranty Agreement and the other
Loan Documents remain in full force and effect. Nothing herein shall limit in
any way the rights and remedies of Administrative Agent and the Lenders under
the Credit Agreement, the Parent Guaranty Agreement and the other Loan
Documents. The execution and delivery by the Lenders of this Sixteenth Amendment
shall not constitute a waiver, forbearance or other indulgence with respect to
any Potential Event of Default or Event of Default now existing or hereafter
arising.

 

Section 2.04 Counterparts, Integration; Effectiveness.

 

This Sixteenth Amendment may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Sixteenth Amendment and any agreements referred to herein
constitute the entire contract among the parties hereto relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. In addition to the
requirements set forth above in Section 2.01, this Sixteenth Amendment shall
become effective when it shall have been executed by each of the Parent, each of
the Borrowers and each of the Lenders, and thereafter shall be binding upon and
inure to the benefit of the parties hereto and, subject to and in accordance
with Section 9.16 of the Credit Agreement, their respective successors and
assigns. Delivery of an executed counterpart of a signature page of this
Sixteenth Amendment by telecopy shall be as effective as delivery of a manually
executed counterpart of this Sixteenth Amendment.

 

Section 2.05 Severability.

 

Any provision of this Sixteenth Amendment held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality or enforceability of the remaining provisions
hereof, and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 2.06 Governing Law.

 

This Sixteenth Amendment shall be construed in accordance with and governed by
the laws of the State of New York without regard to the conflicts of law
provisions thereof, other than Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York.

 

3



--------------------------------------------------------------------------------

Section 2.07 Headings.

 

Article and Section headings used herein are for convenience of reference only,
are not part of this Sixteenth Amendment and shall not affect the construction
of, or be taken into consideration in interpreting, this Sixteenth Amendment.

 

Section 2.08 Acknowledgment of Parent and Borrowers.

 

Each of Parent and the Borrowers acknowledges and agrees that: (i)
notwithstanding the express provisions of the Credit Agreement that require
consummation of the Equity Issuance by the issuance of equity pursuant to a
securities purchase agreement in form and substance satisfactory to the
Administrative Agent and the Lenders, Parent and Borrowers have requested that
the Administrative Agent and the Lenders consider accepting subordinated
convertible debt in lieu of such equity, (ii) the Administrative Agent and the
Lenders have no duty or obligation to accept such subordinated debt in lieu of
such equity, and (iii) any decision by the Administrative Agent and the Lenders
to accept such subordinated convertible debt in lieu of such equity with respect
to the Equity Issuance shall be at the sole and absolute discretion of the
Administrative Agent and the Lenders. Without limiting such discretion, each of
Parent and the Borrowers further acknowledges and agrees that no such
subordinated debt shall be acceptable to the Administrative Agent and the
Lenders unless, among other things: (a) the Net Proceeds arising from such
subordinated debt and the amount thereof that is applied to prepay the Loans and
permanently reduce the Commitments in accordance with Section 2.5C of the Credit
Agreement are acceptable to the Administrative Agent and the Lenders in their
sole and absolute discretion; and (b) the documents evidencing such subordinated
debt contain subordination provisions that include, among other things—(w)
absolute prohibitions on (I) the payment of any such subordinated debt (whether
principal, interest, fees or other amount) until the Obligations (or any
refinancing of the Credit Agreement) have been indefeasibly paid in full in cash
and (II) any Lien or other collateral securing such subordinated debt, (x) the
agreement by the holders of such subordinated debt not to challenge the validity
or enforceability of any Obligation or the Lien of the Administrative Agent in
any Collateral, (y) waivers by the holders of such subordinated debt of rights
that would arise in any bankruptcy, insolvency or similar proceeding involving
Parent or any Borrower, and (z) such other terms and conditions as the
Administrative Agent and the Lenders may, in their sold and absolute discretion
require.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4



--------------------------------------------------------------------------------

[EXECUTION COPY]

 

IN WITNESS WHEREOF, the parties hereto have caused this Sixteenth Amendment to
be duly executed by their respective authorized officers as of the day and year
first above written.

 

FIBERNET TELECOM GROUP, INC.

By:

   

Name:

   

Title:

   

 

FIBERNET OPERATIONS, INC.

By:

   

Name:

   

Title:

   

 

DEVNET L.L.C.

By:

   

Name:

   

Title:

   

 

DEUTSCHE BANK AG NEW YORK

BRANCH, as Administrative Agent and as

a Lender

By:

   

Name:

   

Title:

   

By:

   

Name:

   

Title:

   



--------------------------------------------------------------------------------

WACHOVIA INVESTMENT HOLDINGS, LLC, as a Lender

By:

   

Name:

   

Title:

   

 

IBM CREDIT LLC, as a Lender

By:

   

Name:

   

Title:

   

 

2